                         Case 2:12-cv-01699-KJM-EFB Document 194 Filed 04/12/19 Page 1 of 4

                         –––––
                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION
                     9
                    10                             UNITED STATES DISTRICT COURT

                    11                           EASTERN DISTRICT OF CALIFORNIA

                    12

                    13   UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                         STATES OF CALIFORNIA, et al., ex rel.
                    14   LOYD F. SCHMUCKLEY, JR.,                     DEFENDANT RITE AID
                                                                      CORPORATION’S NOTICE OF
                    15                      Plaintiffs,               REQUEST TO REDACT AND SEAL
                                                                      DOCUMENT
                    16                vs.
                                                                      [CIVIL L.R. 140, 141]
                    17   RITE AID CORPORATION,

                    18                      Defendant.

                    19   STATE OF CALIFORNIA, ex rel. LOYD
                         F. SCHMUCKLEY, JR.,
                    20
                                            Plaintiffs,
                    21
                                      vs.
                    22
                         RITE AID CORPORATION,
                    23
                                            Defendant.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                     DEF. RITE AID CORP.’S NTC. OF REQUEST
 ATTORNEYS AT LAW
                                                                                       TO REDACT AND SEAL DOCUMENT
  SAN FRANCISCO
                                                                                           Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 194 Filed 04/12/19 Page 2 of 4

                     1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                     2          PLEASE TAKE NOTICE THAT pursuant to Federal Rule of Civil Procedure 5.2(d),

                     3   Local Rules 140 and 141, and the Court’s Standing Orders [ECF No. 128], Defendant Rite Aid

                     4   Corporation (“Rite Aid”) files this Notice (“Notice of Request”) of its forthcoming Request to

                     5   Redact and Seal Document (“Request”) with the Court. This Notice of Request and the Request

                     6   concern material contained within the Report No. 1 of Dr. Roy J. Epstein (“Epstein Report”),

                     7   which will be attached as an exhibit to the Declaration of Michael Q. Eagan, Jr. in support of Rite

                     8   Aid’s Motion to Exclude Plaintiff’s Proposed Sampling Methodology (“Sampling Motion”) to be

                     9   filed on April 15, 2019. Rite Aid seeks leave to file a minimally-redacted version of the Epstein
                    10   Report in the public file, while seeking to lodge the unredacted Epstein Report with the Court

                    11   under seal for its consideration in connection with the Sampling Motion. The Request is justified

                    12   because the Epstein Report refers in certain areas to both personal health information (“PHI”) of

                    13   certain Medi-Cal beneficiaries and Rite Aid’s proprietary information.

                    14          First, the PHI of Medi-Cal beneficiaries is prohibited from public disclosure under the

                    15   Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) (see Pub. L. 104–191

                    16   (Aug. 21, 1996)). Rite Aid seeks to redact from the public record specific, narrowly-tailored

                    17   portions of the Epstein Report that include such PHI, such as specific prescription numbers,

                    18   patient prescription records and medical histories, as well as other personally identifying

                    19   information. The HIPAA privacy rule prohibits Rite Aid from disclosing individually identifiable
                    20   health information for purposes other than the “core” healthcare activities of treatment, payment,

                    21   and health care operations. 45 C.F.R. §§ 164.502, 164.506. Thus, federal law requires redaction

                    22   of all such PHI under Local Rule 140(a)(vi). See also ECF Nos. 108, 136 (HIPAA Qualified

                    23   Protective Order and Addendum thereto).

                    24          Second, pursuant to Local Rule 140(b), the Request also seeks to redact proprietary or

                    25   trade secret information that is protected from public dissemination by Ninth Circuit law. The

                    26   Ninth Circuit has held that requests to seal a company’s proprietary information are properly

                    27   granted when the disclosure could cause the company competitive injury. Davis v. Soc. Serv.

                    28   Coordinators, Inc., 2012 WL 1940677, at *3 (E.D. Cal. May 29, 2012). Here, the limited
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S NTC. OF REQUEST
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          1                  TO REDACT AND SEAL DOCUMENT
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 194 Filed 04/12/19 Page 3 of 4

                     1   portions of the Epstein Report that Rite Aid seeks to redact from the public record are narrowly-

                     2   tailored to prevent disclosure of images of Rite Aid’s proprietary internal computer system for

                     3   dispensing drugs and maintaining customer prescription records. Public disclosure would allow

                     4   Rite Aid’s competitors to benefit from the knowledge of Rite Aid’s internal system without

                     5   having to make the investments that Rite Aid made to develop the system. See id. Thus, good

                     6   cause exists under federal law to redact Rite Aid’s proprietary information under Local Rule

                     7   140(b).

                     8             As required by Local Rule 141(b), Rite Aid has filed this Notice of Request electronically

                     9   with the Court. Rite Aid shall then submit the Request, the proposed order granting the Request,
                    10   and the documents subject to the Request to the Court by emailing them to the Court’s proposed

                    11   order e-mail box with the subject line “Request to Seal Document.” Rite Aid shall also serve all

                    12   counsel for parties by copying them on the e-mail to the Court.

                    13

                    14   Dated: April 12, 2019                                  MORGAN, LEWIS & BOCKIUS LLP

                    15                                                          By    /s/Michael Q. Eagan, Jr.
                                                                                      Michael Q. Eagan, Jr.
                    16
                                                                                     Attorneys for Defendant
                    17                                                               RITE AID CORPORATION

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                              DEF. RITE AID CORP.’S NTC. OF REQUEST
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                            2                   TO REDACT AND SEAL DOCUMENT
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 194 Filed 04/12/19 Page 4 of 4

                     1                                   CERTIFICATE OF SERVICE
                     2          I hereby certify that on the 12th day of April 2019, I electronically filed the above with

                     3   the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

                     4   to counsel of record.

                     5                                                          /s/ Michael Q. Eagan, Jr.
                                                                                Michael Q. Eagan, Jr.
                     6
                                                                                Attorneys for Defendant
                     7                                                          RITE AID CORPORATION

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                           DEF. RITE AID CORP.’S NTC. OF REQUEST
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                          3                  TO REDACT AND SEAL DOCUMENT
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
